Citation Nr: 1108890	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-15 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty with the Marine Corps from July 1975 to July 1979.  He also served in the Navy Reservse from May 1986 to May 2005, with active duty from July 2004 to May 2005.  From September 2005 to November 2007, the Veteran also served in the Army Reserves, with active duty from July 2006 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and September 208 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veeran's service connection claims for headaches and bilateral hearing loss, respectively.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A copy of the transcript of the proceedings has been associated with the claims file.  


With respect to the service connection claim for headaches, the Veteran has consistently indicated he has suffered from headaches following an in-service injury.  In his Board hearing, the Veteran established that he was significantly injured during his service in Iraq.  He provided that following this injury he began experiencing increased headaches.  His wife cooroborated this testimony during the Board hearing.  However, in the June 1979 report of medical history, the Vetearn noted that he sustained a head injury and suffered from headaches.  The examiner provided that the Veteran suffered from  headaches following a head trauma sometime around 1977.  Further, the Veteran was provided a VA neurological examination in February 2010 where the examiner recognized the Veteran's assertions of head trauma and noted that in November 2006, the Veteran sustained an injury after suffering a fall of 3 to 4 feet.  The examiner provided that there was no head injury noted at this time.  The examiner also provided that the Veteran was diagnosed with post-concusion headaches on his discharge examination based on his reported history of head injury.  This discharge examination is not located in the claims file.  



With respect to the Veteran's service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded VA examinations in February 2008 and August 2008  in conection with his hearing loss claim and in February 2010 in connection with his headache claim.  The Board finds that the examinations are adequate as they consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The available medical evidence is sufficient for an adequate determination.  

MARTINAK

There has been substantial compliance with all pertinent VA law and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


REMAND

Reason to remand:  To obtain a complete copy of the Veteran's service treatment records for all periods of service and obtain VA examinations.  

It is unclear whether the claims file currently contains all the documents used by the RO in reaching its July 2008 and September 2008 decisions.  In a July 2008 Memorandum of Formal Finding, the RO noted that requests for the Veteran's service treatment records provided in February 2008 through the Records Management Center (RMC), National Personnel Records Center (NPRC), and Brooks-Lawler Army Reservice.  In February 2008, RMC indicated that no records were found.  The PIES request shows that the RO requested the Veteran's service treatment records for his period of service in the Marine Corps from July 1975 to July 1979, which were mailed in April 2008.  There is no indication that the RO issued a PIES request for his periods of active duty from July 2004 to April 2005 and from July 2006 to September 2007.  

The RO requested records from Brooks-Lawler Army Reserve in February 2008, April 2008, and May 2008.  In a Memorandum dated May 2008, the Department of the Army indicated that none of the Veteran's treatment records were found.  In the RO's Memorandum, the RO indicated that original service treatment records were obtained by NPRC for the period of active duty from July 1975 to July 1979.  These treatment original treatment records appear to have been associatd in the claims file.  The RO indicated that, in June 2008, the Veteran submitted original records for his service from July 2006 to November 2007 and copies from his Navy service from July 2004 to April 2005.  Although it appears that the RO initiated numerous requests for complete copies of the Veteran's service treatment records from July 2004 to April 2005, it does not appear all avenues were exhausted, especially because no PIES request was performed for period sof active duty from July 2004 to April 2005 and from July 2006 to September 2007.  

With respect to the Veteran's claim of hearing loss, the the service treatment records that were submitted by the Veteran indicate that the Veteran was diagnosed with hearing loss prior to his active duty in July 2004.  Specifically, a May 1993 treatment note provides that the Veteran constantly failed hearing tests and was diagnosed with high frequency sensorineural hearing loss by history.  Further, while copies of physical examinations dated in November 1997 and April 1989 are in the claims file, the audiometric evaluations found on the second side of these reports are not in the claims file.  Further, while there are some treatment records for his active duty from July 2004 to May 2005, specifically treatment notes dated in August 2004, February 2005, and March 2005, it does not appear that these records are complete.  Further, in a February 2005 post-deployment health assessment questionaire, the Veteran indicated that he experienced ringing in his ears.  He was not asked whether he suffered from any other hearing problems and it is unclear whether the Veteran submitted to a discharge examination at this time.  .  There was no , it does not appthe only treatment note associated with the claims file for the Veteran's period of active duty while deployed to Kuwait is a post deployment assessement where he complains of ringing in his ears.  

In this case, the service treatment records indicate that despite the audiogram results and diagnosis of moderate to moderate-severe hearing loss in July 2006, the Veteran was found to be deployable to Iraq in July 2006 and August 2006.  His treatment records are silent for any complaints of hearing loss during his deployment until October 2007.  In an October 4, 2007 audiology treatment note, the Veteran complained of difficulty hearing speech.  The audiologist noted that the Veteran worked in a high level of environmental noise as an equipment operator.  He also noted acoustic trauma from explosions, machinery, and engines.  He was assessed with severe bilateral high frequency sensorineural hearing loss.  Audiometric results dated in October 4, 2007 show the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
65
80
LEFT
20
15
25
50
60

The Board notes that the audiometric results for thresholds 500 to 2000 Hz were not interpreted.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing). The results for thresholds 3000 and 4000 Hz were interpreted and show significant hearing loss.  The Veteran was placed on permanent profile for his hearing loss at that time.  In an October 5, 2007 treatment note, the Vetearn fell into the 6th percentile on the "SPIRIT" test, which showed the Veteran's potential communication handicap.  In an October 17, 2005 letter, the Veteran was found not fit for duty.  And in an October 26, 2007, the Veteran was notified that he would be discharged from activie duty effective November 21, 2007.  


The Veteran was diagnosed with bilateral mild to severe sensorineural hearing loss and the examiner opined that the Veteran's hearing loss was most likely caused by military noise.  This examiner reasoned that the Veteran's hearing declined following combat noise exposure.  However, this examiner did not provide an opinion as to the Veteran's pre-existing hearing loss.  As such, the Veteran was scheduled for another VA examination in August 2008 where his pure tone thresholds were similar to those noted in the February 2008 examiantion.  After taking the Veteran's medical history and reviewing the pertinent service treatment records, the examiner opined that the Vetearn's pre-existing hearing loss was not aggravated beyond its natural progression since the Veteran had only slight shifts/declines in threshols from 2006 to 2007.  

Duirng an October 2008 private audiology examination, the Vetetan reported a history of noise exposure in the military and a hisotry of hearing loss.  The audiogram were uninterpreted but show similary findings to the February 2008 and August 2008 VA examination audiometry results.  There is no opinion as to whether the Veteran's pre-existing hearing loss was aggravated by his service

Throughout this appeal, the Veteran has indicated that he was exposed to acoustic trauma during his time in Kuwait and Iraq.  There is also indication that he served in combat while overseas.  The Veteran's DD214 for July 2004 to May 2005 and from July 2006 and November 2007 do not reflect combat decorations or badges, though they indicate that he served in Kuwait and Iraq, in designated imminent danger pay areas.  As such, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) may be applied in this case, and lay or other evidence will be considered sufficient proof of acoustic trauma both during his service in Kuwait from July 2004 to May 2007 and in Iraq from July 2006 to November 2007.  38 U.S.C.A. § 1154(b)(West 202); 38 C.F.R. § 3.304(d)(2010).  

Given the foregoing, the Board finds that this matter should be remanded for the RO to again attempt to obtain original service treatment records for the Veteran's periods of active duty.  

Further, the Veteran was afforded VA examinations in February 2008 and August 2008 to assess the nature and etiology of the Veteran's hearing loss.  Inthe February 2008 examiantion, the Veteran 

Post-service treatment records show continued complaints of hearing loss.  In a February 2008 VA examination, the Veteran indicated that his hearing loss has worsened since coming back from Iraq.  He reported difficulty hearing in the presenceof background noise, in meetings, and at church.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
		35
25
35
75
80
LEFT
35
35
35
55
70

The Veteran was diagnosed with bilateral mild to severe sensorineural hearing loss and the examiner opined that the Veteran's hearing loss was most likely caused by military noise, reasoning that the Veteran's hearing declined following combat noise exposure.  However, this examiner did not provide an opinion as to the Veteran's pre-existing hearing loss.  As such, the Veteran was scheduled for another VA examination in August 2008 where his pure tone thresholds were similar to those noted in the February 2008 examiantion.  After taking the Veteran's medical history and reviewing the pertinent service treatment records, the examiner opined that the Vetearn's pre-existing hearing loss noted upon enterance into active duty in 2006 was not aggravated beyond its natural progression since the Veteran had only slight shifts/declines in threshols from 2006 to 2007.  

However, the VA examiner did not provide an opinion as to the Veteran's hearing during his active duty from July 2004 to May 2005.  As provided above, there is conflicting evidence as to whether the Veteran suffered from pre-existing hearing loss prior to his entrance into active duty in July 2004.  However, it is far from conclusive since a complete copy of the Veteran's serive treatment records for his time in the Navy Rerserves from May 1986 to July 2004  or from his service in Kuwait from July 204 to May 2005.  Therefore, after the RO again attempts to obtain these  treatment records, another medical opinion should be obtained to determine whether service aggravated the Veteran's hearing loss given the fact that his disability has continued to worsen since his service separation.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




